Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 12, 2022, wherein claims 1-16, 19-21, and 23 are amended, claims 18 is canceled, and new claims 24-34 are introduced.  This application is a national stage application of PCT/EP2016/062759, filed June 6, 2016, which claims benefit of provisional application EP15170885.6, filed June 5, 2015.
Claims 1-17 and 19-34 are pending in this application.
Claims 1-17 and 19-34 as amended are examined on the merits herein.

Withdrawn Rejections
The rejection of claims 1-23 under 35 USC 112(a) is withdrawn.
The rejections of claims 1-23 under 35 USC 112(b) are withdrawn.
The rejection of claims 1-23 under 35 USC 103 for being obvious over Hawkins in view of Shi et al. is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, 16, 19, 21, 23, 25-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, these claims describe varying ranges of alternating breadth for variables including salt concentration, divalent cation concentration, polyethylene glycol molecular weight, polyethylene glycol concentration, and pH. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 15-17, 19, 22, 23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins US patent 5898071, of record in previous action) in view of Zhang et al. (NPL Reference 2 included with 4/7/2020 PTO-1449)
Independent claim 1 is directed to a method comprising preparing a mixture comprising DNA molecules, polyethylene glycol having a specific molecular weight, a divalent cation, and a salt, at a pH between 8 and 10, binding the DNA to a solid phase, and separating the solid phase containing bound DNA molecules from the rest of the DNA sample.  Dependent claims 3, 5-8, 10, 17, 19, 22, and 23 further define the characteristics of the solutions used.  Dependent claims 15-16 claim a kit for use in this method.  Dependent claim 33 further requires washing and eluting steps.
Hawkins discloses a method of binding polynucleotides including DNA to the surface of a solid phase comprising a functional group, comprising adding to the sample an amount of a salt and a polyalkylene glycol suitable for binding the polynucleotide to the solid phase. (column 1 lines 30-43) The bound polynucleotides can then be washed and eluted from the solid phase, separating them from the original solution. (column 1 lines 45-52) The salt concentration is preferably between 0.5-5.0M and the polyalkylene glycol is polyethylene glycol having a concentration of 7-13%. (column 2 lines 51-53) The solid phase is preferably a magnetic particle bearing a functional group that binds DNA. (column 3 lines 33-60) Salts included in the composition can include magnesium chloride. (column 5 lines 53-57) The concentration of the salt is preferably about 1.25M, which falls within the range recited in claim 6. (column 5 lines 61-64) The molecular weight of the polyethylene glycol is preferably about 8000, and the concentration between 7-13% falling within the range recited in claim 8. (column 5 line 65 – column 6 line 4) The disclose method can further be used to separate DNA molecules by size. (column 7 lines 23-45) Hawkins further describes kits comprising the reagents necessary to carry out this process, as described in claim 15. (column 8 line 58 – column 9 line 8) Specific examples are disclosed (e.g. examples 1 and 2 in columns 9-10) wherein the binding solution contains 25mM TrisCl as a buffer at pH 8.0, and the pH is adjusted by further addition of NaOH.  Regarding claims 17 and 22, a binding solution containing TrisCl and NaOH would contain at least some portion of NaCl, an alkali metal halide.  
Hawkins does not disclose an embodiment wherein the solid phase is unmodified silica.  However, Zhang et al. discloses using unmodified silica microspheres to bind DNA from solution. (p. 3 left column section 2.3.4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use unmodified silica microspheres as the solid phase in the method described by Hawkins.  One of ordinary skill in the art would have regarded the functionalized solid phase used by Hawkins and the unmodified silica microspheres used by Zhang as equivalents usable for the same purpose, and would have found substituting one for the other in the method of Hawkins to be obvious.
Regarding the pH range of 8.25-9.75 for the binding buffer recited in claim 9, for example, the lower limit of 8.25 is very close to the value of 8.0 described in example 1 of Hawkins.  Furthermore as described above, Hawkins further discloses adding NaOH to the binding solution containing the DNA.  Therefore one of ordinary skill in the art would have seen the actual pH of the binding buffer as being above 8.0, and would have therefore have found the slightly higher value of 8.25, for example, to be obvious over the pH of the buffer used in the examples.
For these reasons the invention taken as a whole is prima facie obvious.
Regarding the arguments made in the response submitted July 12, 2022, these arguments have been considered as they apply to this rejection, and are not found to be persuasive to remove the rejection.  Specifically, Applicant argues that Hawkins describes particles coated with functional groups such as carboxyl and is silent with respect to using silica, especially unmodified silica.  However, as discussed above, Zhang specifically describes unmodified silica as having the same property of binding DNA, in the absence of any coating functional group.  According to MPEP 2144.04(II)(A), “Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired.” In the present case, the function of the carboxyl groups coating the solid phase is unnecessary when the solid phase is silica, as their function is performed by the silica surface itself.  Therefore this rejection is maintained.

Claims 1-17 and 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Zhang et al. as applied to claims 1, 3, 5-8, 10, 15-17, 19, 22, 23, and 33 above, and further in view of He et al., (Reference included with PTO-892) and Stein et al. (NPL reference 5 submitted with 1/19/2018 PTO-1449)
The disclosures of Hawkins and Zhang et al. are discussed above.  Hawkins in view of Zhang et al. does not disclose a method further comprising steps C and D as recited in present claim 2, for example, wherein further binding and elution steps using a higher concentration of PEG are used to isolate DNA molecules of a different size.  While column 7 lines 23-45 generally describe using such methods to separate DNA molecules of different sizes, the solution proposed involves successive elution with differing ionic strengths.  Hawkins further discloses that the concentration or molecular weight of the PEG used can be adjusted. (column 7 lines 57-61)
He et al. discloses varying the salt and PEG concentration of binding solutions in order to separate DNA by size. (p. 1242 left column second paragraph)
Stein et al. discloses a protocol for adapter ligation, wherein PEG-MgCl2 precipitation is used to separate large product DNA sequences from shorter adapter sequences. (p. 2 left column last paragraph, right column first and second paragraphs) The concentration of MgCl2 is 10 mM, the pH is 8.5, and PEG concentrations varied form 8.3-10%.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use successive binding at different PEG concentrations as described in steps c and d of claim 2, for example, to separate DNA by size, in place of the sequential elutions described by Hawkins.  One of ordinary skill in the art would have seen the references He et al. and Stein et al. as suggesting this as an alternate method of accomplishing the same result described by Hawkins.
With respect to specific values of magnesium concentration and pH recited in claims 7 or 9, for example, one of ordinary skill in the art would have seen the disclosure of Stein et al. as suggesting using these values for the size-selective precipitation or binding of DNA.
With respect to using this separation in an adapter ligation protocol as recited in claim 14, One of ordinary skill in the art would have seen Stein et al. as suggesting using such a method specifically in this protocol.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 10 of U.S. Patent No. 10745686 (Cited in PTO-892, herein referred to as ‘686) in view of Hawkins in view of Zhang et al. in view of He et al. in view of Stein et al.
Claim 1 of ‘686 claims a method of isolating DNA molecules having a size above a certain cut-off, similar to the method of present claim 1, however the specific steps used are different.  Dependent claim 2 of ‘686 specifies that the sample being processed is from an adapter ligation reaction.  Dependent claims 7 of ‘686 contains the same additional limitation as present claim 10.  Claim 10 od ‘686 specifies a particular range for the pH.
While the method claimed by ‘686 does not use the same steps recited in the present claims, as discussed previously with respect to obviousness under 35 USC 103, using these steps to separate DNA by size is obvious over Hawkins in view of Zhang et al. in view of Hew et al. in view of Stein et al.  Therefore it would have been obvious to one of ordinary skill in the art to use the presently claimed method to separate a DNA sample by size in place of the steps described in the method of claim 1 of ‘686, rendering the present claims obvious.

Claims 1-17 and 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9809612 (Cited in PTO-892, herein referred to as ‘612) in view of Hawkins in view of Zhang et al. in view of He et al. in view of Stein et al.
Claim 1 of ‘612 claims a method of isolating short-chain nucleic acids comprising binding the nucleic acids to a nucleic acid binding support material.
While the method claimed by ‘612 does not use the same steps recited in the present claims, as discussed previously with respect to obviousness under 35 USC 103, using these steps to separate DNA by size is obvious over Hawkins in view of Zhang et al. in view of Hew et al. in view of Stein et al.  Therefore it would have been obvious to one of ordinary skill in the art to use the presently claimed method to separate a DNA sample by size in place of the steps described in the method of claim 1 of ‘686, rendering the present claims obvious.

Claims 1-17 and 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10738069 (Cited in PTO-892, herein referred to as ‘069) in view of Hawkins in view of Zhang et al. in view of He et al. in view of Stein et al.
Claim 1 of ‘069 claims a method of isolating short-chain nucleic acids comprising binding the nucleic acids to a nucleic acid binding support material.  Claim 4 of ‘069 further defines the nucleic acids as having a specific molecular size.
While the method claimed by ‘069 does not use the same steps recited in the present claims, as discussed previously with respect to obviousness under 35 USC 103, using these steps to separate DNA by size is obvious over Hawkins in view of Zhang et al. in view of Hew et al. in view of Stein et al.  Therefore it would have been obvious to one of ordinary skill in the art to use the presently claimed method to separate a DNA sample by size in place of the steps described in the method of claim 1 of ‘069, rendering the present claims obvious.
Claims 1-17 and 19-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 13/820228 (US pre-grant publication 2013/0164825, cited in PTO-892, herein referred to as ‘228) in view of Hawkins in view of Zhang et al. in view of He et al. in view of Stein et al.
Claim 16 of ‘228 claims a method of isolating short-chain nucleic acids comprising binding the nucleic acids to a nucleic acid binding support material.
While the method claimed by ‘228 does not use the same steps recited in the present claims, as discussed previously with respect to obviousness under 35 USC 103, using these steps to separate DNA by size is obvious over Hawkins in view of Zhang et al. in view of Hew et al. in view of Stein et al.  Therefore it would have been obvious to one of ordinary skill in the art to use the presently claimed method to separate a DNA sample by size in place of the steps described in the method of claim 1 of ‘228, rendering the present claims obvious.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/29/2022